EXAMINER'S AMENDMENT
This action is a response to the communication received on 8/12/2021. Examiner acknowledges the amendments made to claims 1, 2, 4, 5, 6, 10, and 11 and the cancellation of claim 7. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently amended) A pulsed electromagnetic emission device configured to be placed in adherence with an object, comprising at least:
two diffusers facing each other and adapted to generate pulsed magnetic fields in opposition to each other,
wherein said object can be positioned between said two diffusers,
wherein each of said diffusers comprises:
a first emitter configured to emit said pulsed magnetic field fields, and
at least one current generator,
and wherein each of said diffusers comprises:
a second emitter configured to generate at least one luminous signal, and comprising at least one source configured to emit said at least one luminous signal and at least one plate defining a diffusion surface, said diffusion surface being configured to diffuse said at least one luminous signal, and
, said object  to be treated with said pulsed magnetic fields.

2. (Currently amended) The device according to claim 1, wherein said first emitter comprises at least one conductive filament, said at least one conductive filament [is] being configured to allow a passage, inside said at least one conductive filament, of a pulsed current to generate said pulsed magnetic fields.

4. (Currently amended) The device according to claim 1, wherein said pulsed magnetic  fields cross[es] said diffusion surface, said pulsed magnetic fields and said diffusion surface defining a non-zero pulsed magnetic field flow when said pulsed magnetic fields [has] have a value other than zero.

5. (Currently amended) The device according to claim 1, wherein said at least one current generator is configured to generate a pulsed current and is placed in electrical connection with said first emitter.

6. (Currently amended) The device according to claim 1, wherein said diffusers are auricular diffusers and said [device] diffusers consists of auricular headphones.

9. (Currently Amended Previously presented) The device according to claim 8, wherein said pulsed magnetic fields cross[es] said diffusion surface, said pulsed magnetic fields and said s [has] have a value other than zero.

11. (Currently amended) The device according to claim 10, wherein said diffusers are auricular diffusers and said [device] diffusers consists of auricular headphones.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art found was US 6,443,978 (Zharov) and US
2005/0182287 (Becker), which discloses the use of light therapy with pulsed electromagnetic
fields. However the art fails to disclose two diffusers that face each other and generate pulsed
magnetic fields in opposition to each other where each diffuser has the following components:
a first emitter configured to emit a pulsed magnetic field;
at least one current generator; and
a second emitter configured to generate at least one luminous signal and comprising at least one source configured to emit the at least one luminous signal and at least one plate defining a diffusion surface where said diffusion surface is configured to diffuse said luminous 
Claims 2-6 and 8-11 are dependent on allowed matter from claim 1 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791